DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1 and 5-22 is/are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘A luminance compensation method of an Organic Light Emitting Diode (OLED) display panel, comprising: … acquiring a scale factor corresponding to a current to-be-displayed frame image; generating a target compensation factor corresponding to the current to-be-displayed frame image by multiplying the reference compensation factor corresponding to each sub-pixel stored in the RAM by the scale factor; and displaying according to the target compensation factor- wherein the acquiring the scale factor corresponding to the current to-be-displayed frame image comprises: according to a received triggering instruction including a frame rate of the current to-be- displayed frame image, acquiring the frame rate of the current to-be-displayed frame image; and acquiring the scale factor corresponding to the current to-be-displayed frame image by looking up a pre-established corresponding relationship table between a frame rate and a scale factor according to the acquired frame rate of the current to-be-displayed frame image’ in combination with the remaining claimed limitations. As such independent method claim 1 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 5-20 is/are deemed in condition for allowance. Regarding independent claim 21, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘A luminance compensation method of an Organic Light Emitting Diode (OLED) display panel, comprising: … acquiring a scale factor corresponding to a current to-be-displayed frame image; Page 8 of13Appl. No. 16/731,063Attorney Docket No.: 096902-1171673 Amdt. dated January 29, 2021 Response to Office Action of November 10, 2020 generating a target compensation factor corresponding to the current to-be-displayed frame image by multiplying the reference compensation factor corresponding to each sub-pixel stored in the RAM by the scale factor; and displaying according to the target compensation factor; wherein the acquiring the scale factor corresponding to the current to-be-displayed frame image comprises: when the current to-be-displayed frame image is a first frame image, taking the reference compensation factor as the scale factor corresponding to the current to-be-displayed frame image; and when the current to-be-displayed frame image is an n-th frame image, acquiring the scale factor corresponding to the current to-be-displayed frame image by looking up a pre-established corresponding relationship table between a frame rate and a scale factor according to a frame rate detected when the display panel displays an (n-1)-th frame image, wherein n is an integer greater than 1’ in combination with the remaining claimed limitations. As such independent method claim 21 is deemed in condition for allowance. Regarding independent claim 22, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TONY O DAVIS/Primary Examiner, Art Unit 2693